Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about March 14, 2008, which dismissed the petition seeking to vacate an acknowledgment of paternity, unanimously affirmed, without costs.
This proceeding was brought well beyond the statutory deadline for rescinding an acknowledgment of paternity, and petitioner failed to make a prima facie showing of fraud, duress or material mistake of fact (see Family Ct Act § 516-a [b]; Ng v Calderon, 6 AD3d 255 [2004]). Petitioner admitted that he signed the acknowledgment of paternity 12 years earlier with the knowledge that he was not the child’s biological father. Concur—Saxe, J.E, Sweeny, Moskowitz, Acosta and Richter, JJ.